DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “when the computing sessions expires” (lines 3-4) should be changed to “when the computing session expires”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “deep leaning model” (lines 3-4) should be changed to “deep learning model”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: training/extractor/evaluator/detector devices in claims 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 12-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (“DEMO: Akatosh: Automated Cyber Incident Verification and Impact Analysis”).
Regarding claims 1 and 14, Smith discloses a software product and corresponding method of detecting malware, the software product comprising a non-transitory computer-readable medium having stored thereon a plurality of software instructions that, when executed by a processor (Figure 1; page 2465, Implementation), causes: 
	training, by a training device, a rule-based model and/or a functional-based model from a memory snapshot of a malware free operating state of a monitored device (i.e., Akatosh analyzes the parallel historical timeline of memory images for each client machine in order to provide insight into machine state differences. The majority of these images will reflect daily activity without a malicious presence…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees) (page 2464, Time-Series State Differentiation and Classification of State Differences); 
	extracting, by an extractor device, a feature set from a second memory snapshot captured from an operating state of the monitored device (i.e., but this timeline also captures the critical period following an IDS alert. Consider the memory image taken before and just after such an alert; the apparent differences shed light on new files, processes, and a multitude of other system changes caused by possible malicious activity… Using this dataset we can perform feature extraction and a classification method survey) (page 2464, Time-Series State Differentiation and Classification of State Differences); 
	processing, by an evaluator device, the feature set by the rule-based model, the functional-based model, or the deep learning-based model (i.e., Using state differentiated images before and after a period of time, a classification can be made between detecting or not detecting malicious activity…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees) (page 2464, Classification of State Differences); and 
	identifying, by a detector device, a malware on the monitored device, without processing data identifying an operating system of the monitored device or data associated with a prior identification of the malware or data identifying a source of the malware or data identifying a location of the malware on the monitored device (i.e., Consider the memory image taken before and just after such an alert; the apparent differences shed light on new files, processes, and a multitude of other system changes caused by possible malicious activity…Using state differentiated images before and after a period of time, a classification can be made between detecting or not detecting malicious activity) (page 2464, Time-Series State Differentiation and Classification of State Differences).
Regarding claims 3 and 16, Smith further discloses that the memory snapshot of the malware free operating state of the monitored device is generated from one or more non-malicious software applications running in a normal operating state (i.e., The Akatosh clients live on network endpoints and take regularly scheduled baseline snapshots) (page 2464, System Architecture).
Regarding claim 9, Smith further discloses that the memory snapshot of the malware free operating state of the monitored device comprises a plurality of extracted images form the monitored device comprising a plurality of dimensions (i.e., The Akatosh clients live on network endpoints and take regularly scheduled baseline snapshots. These snapshots capture specific data about the endpoint, including processes, loaded drivers, registry entries, network connections, and other data) (page 2464, System Architecture).
Regarding claim 12, Smith further discloses generating training data indicative of a potential infectious state of the monitored device without identifying the malware (page 2464, Classification of State Differences).
Regarding claim 13, Smith further discloses that the identifying, by a detector device, occurs in real-time and the extracting, by the extractor device, a feature set from the memory snapshot occurs after a malware infection occurs but before the malware forces the monitored device into a noticeable compromised state (pages 2463-2464, System Architecture).
Regarding claim 18, Smith discloses a system that detects malware (Figure 2; page 2465, Implementation), comprising: 
	a training device (i.e., software component executed by the processor) that trains a rule-based model, a functional-based model, and a deep learning-based model from a memory snapshot of a malware free operating state of a monitored device (i.e., Akatosh analyzes the parallel historical timeline of memory images for each client machine in order to provide insight into machine state differences. The majority of these images will reflect daily activity without a malicious presence…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees) (page 2464, Time-Series State Differentiation and Classification of State Differences); 
	an extractor device (i.e., software component executed by the processor) that extracts a feature set from a second memory snapshot captured from an operating state of the monitored device (i.e., but this timeline also captures the critical period following an IDS alert. Consider the memory image taken before and just after such an alert; the apparent differences shed light on new files, processes, and a multitude of other system changes caused by possible malicious activity… Using this dataset we can perform feature extraction and a classification method survey) (page 2464, Time-Series State Differentiation and Classification of State Differences); 
	an evaluator device (i.e., software component executed by the processor) that processes the feature set by the rule-based model, the functional-based model, or the deep learning-based model (i.e., Using state differentiated images before and after a period of time, a classification can be made between detecting or not detecting malicious activity…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees) (page 2464, Classification of State Differences); and 
	a detector device (i.e., software component executed by the processor) that detects a malware on the monitored device, without processing data identifying an operating system of the monitored device or data associated with a prior identification of the malware or data identifying a source of the malware or data identifying a location of the malware on the monitored device (i.e., Consider the memory image taken before and just after such an alert; the apparent differences shed light on new files, processes, and a multitude of other system changes caused by possible malicious activity…Using state differentiated images before and after a period of time, a classification can be made between detecting or not detecting malicious activity) (page 2464, Time-Series State Differentiation and Classification of State Differences).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 14 in view of Microsoft Computer Dictionary (hereinafter “Computer Dictionary”). Smith does not disclose that the monitored device comprises a cluster that comprises a group of independent computers that operate and appear to a client device as if they are a single computer. Computer Dictionary discloses a cluster that comprises a group of independent computers that operate and appear to a client device as if they are a single computer (page 104, cluster). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product such that the monitored device comprises a cluster that comprises a group of independent computers that operate and appear to a client device as if they are a single computer, as taught by Computer Dictionary.  The motivation for doing so would have been to improve network capacity, enhance stability, and minimize or eliminate downtime caused by application or system failure.
Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 and 14 in view of Tobiyama et al, (“Malware Detection with Deep Neural Network Using Process Behavior”).
Regarding claim 4, Smith discloses that the software that causes the system to train causes the system to train the rule-based model and the functional based model from the memory snapshot of the malware free operating state of the monitored device (i.e., Akatosh analyzes the parallel historical timeline of memory images for each client machine in order to provide insight into machine state differences. The majority of these images will reflect daily activity without a malicious presence…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees. The results of these are combined using classifier fusion to produce a binary recommendation with a specific confidence) (page 2464, Time-Series State Differentiation and Classification of State Differences). Smith does not disclose utilizing a deep learning-based model. Tobiyama discloses utilizing a deep learning-based model for malware classification (Abstract; I-Introduction; II-B-Deep Neural Network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to utilize a deep learning-based model, as taught by Tobiyama, because it can automatically learn features and abstract feature. 
Regarding claim 5, Smith discloses that the software that causes the system to process the feature set processes the rule-based model and the functional-based model (i.e., Using state differentiated images before and after a period of time, a classification can be made between detecting or not detecting malicious activity…Using this dataset we can perform feature extraction and a classification method survey…Our method survey covers standards in document classification such as naive bayes, expectation maximization, support vector machines, and decision trees) (page 2464, Classification of State Differences). Smith does not disclose utilizing a deep learning-based model. Tobiyama discloses utilizing a deep learning-based model for malware classification (Abstract; I-Introduction; II-B-Deep Neural Network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to utilize a deep learning-based model, as taught by Tobiyama, because it can automatically learn features and abstract feature.
Regarding claim 19, Smith discloses training on a plurality of images (page 2464, Classification of State Differences). Smith does not disclose utilizing a neural network model. Tobiyama discloses utilizing a neural network model for malware classification (Abstract; I-Introduction; II-B-Deep Neural Network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to utilize a neural network model, as taught by Tobiyama, because it can automatically learn features and abstract feature.
Regarding claim 20, Smith discloses training on a byte sequence representing the memory snapshot (page 2464, Classification of State Differences). Smith does not disclose utilizing a recurrent neural network model. Tobiyama discloses utilizing a recurrent neural network model for malware detection (Abstract; I-Introduction; II-B-Deep Neural Network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to utilize a recurrent neural network model, as taught by Tobiyama, because it can automatically learn features and abstract feature.
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 in view of Official Notice. 
Regarding claims 6-8, Smith does not disclose removing a null byte and redundant pages from the memory snapshot of the malware free operating state of the monitored device before the training device trains the rule-based model, the functional based model, or the deep learning- based model from the memory snapshot of the malware free operating state of the monitored device. Official Notice is taken that both concept and advantage of removing a null byte or redundant data before processing and/or storing information to reduce processing time and/or storage usage are well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to remove a null byte and redundant pages from the memory snapshot of the malware free operating state of the monitored device before the training device trains the rule-based model or the functional based model from the memory snapshot of the malware free operating state of the monitored device to reduce processing time and/or storage usage.
Regarding claim 11, Smith does not disclose remediating the monitored device by monitoring a computing session of the monitored device and quarantining the monitored device from a network when the computing session expires. Official Notice is taken that both concept and advantage of remediating a compromised device by monitoring a computing session of the compromised device and quarantining the compromised device from a network when the computing session expires to minimize damage caused by the malware are well known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to remediate the monitored device by monitoring a computing session of the monitored device and quarantining the monitored device from a network when the computing session expires to minimize damage caused by the malware.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Mosli et al, (“Automated malware detection using artifacts in forensic memory images”). Smith does not disclose a classifier that minimize a loss function of a plurality of preceding classification stages when an output of a subsequent classifier is added to the preceding classification stages. Mosli discloses a classifier that minimize a loss function of a plurality of preceding classification stages when an output of a subsequent classifier is added to the preceding classification stages (Section III-D-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s software product to utilize a classifier that minimize a loss function of a plurality of preceding classification stages when an output of a subsequent classifier is added to the preceding classification stages, as taught by Mosli. In optimizing loss functions, several parameters could be modified to produce a better classification performance.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach “the deep leaning model's hyperparameters are tuned by a Bayes rule” in combination with other limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432